          20-12213-mew              Doc 1              Filed 09/20/20 Entered 09/20/20 19:31:49                           Main Document
                                                                    Pg 1 of 23
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               BRH LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer              22
                                             BB_B___
                                                            2640650
                                                          – __BBBBBBBBBBBBBBBBBBBBBB___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                                  16         La Pièce
                                              ______________________________________________
                                                                                                           47548 Halyard Drive
                                                                                                          _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                                  Rolle                                   1180
                                              ______________________________________________               Plymouth                    MI         48170
                                                                                                          _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                                  Switzerland
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                      www.garrettmotion.com
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
           20-12213-mew             Doc 1       Filed 09/20/20 Entered 09/20/20 19:31:49                               Main Document
                                                             Pg 2 of 23
Debtor         BRH LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                             3363
                                             BBBBBBBBBBBBBBBBBB

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
            20-12213-mew                 Doc 1     Filed 09/20/20 Entered 09/20/20 19:31:49                                Main Document
                                                                Pg 3 of 23
Debtor           BRH LLC
                _______________________________________________________                         Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases           No
       filed by or against the debtor
       within the last 8 years?              Yes.     District _______________________ When _______________ Case number _________________________
                                                                                             MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                             MM / DD / YYYY

 10.   Are any bankruptcy cases              No
       pending or being filed by a
                                             Yes.             See Annex 1
                                                       Debtor _____________________________________________ Relationship _________________________
       business partner or an
       affiliate of the debtor?                        District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                           MM / DD / YYYY
       attach a separate list.                         Case number, if known ________________________________



 11.   Why is the case filed in this        Check all that apply:
       district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have           No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                Number          Street

                                                                                ____________________________________________________________________

                                                                                _______________________________________         _______ ________________
                                                                                City                                            State ZIP Code


                                                      Is the property insured?

                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name     ____________________________________________________________________

                                                               Phone            ________________________________




               Statistical and administrative information




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
           20-12213-mew             Doc 1        Filed 09/20/20 Entered 09/20/20 19:31:49                                    Main Document
                                                              Pg 4 of 23
Debtor
               BRH LLC
              _______________________________________________________                             Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of              Check one:
       available funds                      Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                            1-49                               1,000-5,000                                25,001-50,000
 14.   Estimated number of                  50-99                              5,001-10,000                               50,001-100,000
       creditors*
                                            100-199                            10,001-25,000                              More than 100,000
                                            200-999

                                            $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets*                    $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                            $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities*               $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of        Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                               petition.
       debtor
                                           Q   I have been authorized to file this petition on behalf of the debtor.

                                           Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                              9 / 20 / 2020
                                               Executed on _________________
                                                           MM / DD / YYYY


                                           8 /s/ Sean Deason
                                               _____________________________________________
                                                                                                            Sean Deason
                                                                                                            _______________________________________________
                                               Signature of authorized representative of debtor             Printed name

                                                     Authorized Signatory
                                               Title _________________________________________




  *Estimates provided on a consolidated basis for all debtors.



 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
           20-12213-mew           Doc 1       Filed 09/20/20 Entered 09/20/20 19:31:49                               Main Document
                                                           Pg 5 of 23
Debtor         BRH LLC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Andrew G. Dietderich
                                            _____________________________________________            Date        9/   20 / 2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Andrew G. Dietderich
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Sullivan & Cromwell LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           125         Broad Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10004
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (212) 558-4000
                                           ____________________________________                             dietdericha@sullcrom.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            2850584
                                           ______________________________________________________  NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
20-12213-mew         Doc 1        Filed 09/20/20 Entered 09/20/20 19:31:49         Main Document
                                               Pg 6 of 23



                                              ANNEX 1

          Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in this Court for relief under Chapter 11 of Title 11 of the United States Code. The
Debtors have moved for joint administration of these cases under the case number assigned to
the Chapter 11 case of Garrett Motion Inc.

    1. Garrett Motion Inc.
    2. BRH LLC
    3. Calvari Limited
    4. Friction Materials LLC
    5. Garrett ASASCO Inc.
    6. Garrett Borrowing LLC
    7. Garrett Holding Company Sàrl
    8. Garrett LX I S.à r.l.
    9. Garrett LX II S.à r.l.
    10. Garrett LX III S.à r.l.
    11. Garrett Motion Australia Pty Limited
    12. Garrett Motion Automotive Research Mexico S. de R.L. de C.V.
    13. Garrett Motion Holdings Inc.
    14. Garrett Motion Holdings II Inc.
    15. Garrett Motion International Services S.R.L.
    16. Garrett Motion Ireland A Limited
    17. Garrett Motion Ireland B Limited
    18. Garrett Motion Ireland C Limited
    19. Garrett Motion Ireland Limited
    20. Garrett Motion Italia S.r.l.
    21. Garrett Motion Japan Inc.
    22. Garrett Motion LLC
    23. Garrett Motion México, Sociedad Anónima de Capital Variable
    24. Garrett Motion Romania S.R.L.
    25. Garrett Motion Sàrl
    26. Garrett Motion Slovakia s.r.o.



SC1:5287736.3
20-12213-mew        Doc 1    Filed 09/20/20 Entered 09/20/20 19:31:49   Main Document
                                          Pg 7 of 23



    27. Garrett Motion Switzerland Holdings Sàrl
    28. Garrett Motion UK A Limited
    29. Garrett Motion UK B Limited
    30. Garrett Motion UK C Limited
    31. Garrett Motion UK D Limited
    32. Garrett Motion UK Limited
    33. Garrett Transportation I Inc.
    34. Garrett Transportation Systems Ltd
    35. Garrett Transportation Systems UK II Ltd
    36. Garrett TS Ltd
    37. Garrett Turbo Ltd




SC1:5287736.3
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49 Main Document
                                          Pg 8 of 23
                                                              EXECUTION VERSION


                                   WRITTEN CONSENT
                                OF THE SOLE MEMBER OF
                                        BRH LLC

                                      September 20, 2020

            The undersigned, being the sole member of BRH LLC, a Delaware limited
   liability company (the “Company”), does hereby consent to the adoption of and hereby
   adopt the following resolutions without a meeting of the member of the Company (the
   “Sole Member”):

   Voluntary Petitions and Bankruptcy Case

           WHEREAS, the Sole Member has reviewed and discussed the financial and
   operational condition of the Company and the Company’s business, including the current
   and historical performance of the Company, the assets and liquidity of the Company, the
   current and long-term liabilities of the Company and current market conditions;

           WHEREAS, the Sole Member has received, reviewed, and discussed the
   recommendations of management of the Company’s corporate group and the Company’s
   legal, financial, and other advisors as to the relative risks and benefits of the strategic
   alternatives available to the Company, including a bankruptcy proceeding (the
   “Bankruptcy Case”) under the provisions of Chapter 11 of Title 11 of the United States
   Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and has discussed forms or
   descriptions of the key “first day” and “second day” filings that would be proposed to be
   made by the Company in connection with the Bankruptcy Case (the “Initial Filings”);

          WHEREAS, after review and discussion and due consideration of all of the
   information presented to the Sole Member, the Sole Member deems it advisable and in
   the best interests of the Company, its stockholders, its creditors, its subsidiaries, its
   stakeholders and other interested parties for the Company to commence the Bankruptcy
   Case by filing a voluntary petition for relief under the provisions of the Bankruptcy Code
   (the “Petition”); and

           WHEREAS, after review and discussion and due consideration of all of the
   information presented to the Sole Member, the Sole Member deems it advisable and in
   the best interests of certain subsidiaries of the Company (the “Subsidiary Debtors”) that
   each of the Subsidiary Debtors also file a voluntary petition (collectively, the “Subsidiary
   Petitions”) for relief under the provisions of the Bankruptcy Code, along with
   corresponding resolutions authorizing Designated Persons (as defined below) to cause or
   direct the Subsidiary Debtors to execute and verify the Subsidiary Petitions and to cause
   the Subsidiary Petitions to be filed with the Bankruptcy Court; and

           WHEREAS, the Sole Member deems it advisable and in the best interests of the
   Company, its stockholders, its creditors, its subsidiaries, its stakeholders and other
   interested parties for the Company to make the Initial Filings and to conduct the business
   of the Company as contemplated thereby;



   LONDON:640602.2
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49             Main Document
                                          Pg 9 of 23
                                                                                                2


           NOW, THEREFORE, BE IT RESOLVED, that having considered all relevant
   facts and circumstances, in the judgment of the Sole Member, it is desirable and in the
   best interests of the Company, its stockholders, its creditors, its subsidiaries, its
   stakeholders and other interested parties that the Petition and the Initial Filings be filed by
   the Company in the United States Bankruptcy Court for the Southern District of New
   York (the “Bankruptcy Court”); and

           FURTHER RESOLVED, that the Company shall be, and it hereby is, authorized,
   directed and empowered (i) to file the Petition and the Initial Filings and (ii) to perform
   any and all such acts as are reasonable, advisable, expedient, convenient, proper or
   necessary to effect the foregoing; and

           FURTHER RESOLVED, that the Company shall be, and it hereby is, authorized,
   directed and empowered to enter into and perform its obligations (including with respect
   to the payment of any consent fee) under the Restructuring Support Agreement, by and
   among Garrett Motion Inc., the Company, the other debtors party thereto and the
   consenting lenders party thereto; and

           FURTHER RESOLVED, that Jerome P. Maironi, Sean Deason or any other
   authorized representative of the Company (each, a “Designated Person” and collectively,
   the “Designated Persons”) be, and each of them, acting alone, hereby is, authorized,
   directed and empowered, on behalf of and in the name of the Company to execute and
   verify the Petition and the Initial Filings as well as all other ancillary documents and to
   cause the Petition and the Initial Filings to be filed with the Bankruptcy Court, and to
   make or cause to be made prior to the execution thereof any modifications to the Petition,
   the Initial Filings, or any ancillary documents, and to execute, verify and file or cause to
   be filed all petitions, schedules, lists, motions, applications and other papers or
   documents, agreements, deeds, letters, instruments or certificates necessary or desirable
   in connection with any of the foregoing; and

           FURTHER RESOLVED, that the law firm of Sullivan and Cromwell LLP
   (“S&C”) be, and hereby is, authorized, empowered and directed to represent the
   Company as its counsel in connection with the Bankruptcy Case, to represent and assist
   the Company in carrying out its duties under the Bankruptcy Code and to take any and all
   actions to advance the Company’s rights, including the preparation of pleadings and
   filings in the Bankruptcy Case; and in connection therewith, the Designated Persons be
   and each of them, acting alone or in any combination, hereby is, authorized, directed and
   empowered, on behalf of and in the name of the Company to execute appropriate
   retention agreements, pay appropriate retainers prior to and immediately upon the filing
   of the Bankruptcy Case, and to cause to be filed an appropriate application for authority
   to retain the services of S&C; and

            FURTHER RESOLVED, that the law firm of Quinn Emanuel Urquhart &
   Sullivan LLP (“QE”) be, and hereby is, authorized, empowered and directed to represent
   the Company as its co-counsel in connection with the Bankruptcy Case, to represent and
   assist the Company in carrying out its duties under the Bankruptcy Code and to take any
   and all actions to advance the Company’s rights, including the preparation of pleadings


   LONDON:640602.2
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49         Main Document
                                         Pg 10 of 23
                                                                                           3


   and filings in the Bankruptcy Case; and in connection therewith, the Designated Persons
   be and each of them, acting alone or in any combination, hereby is, authorized, directed
   and empowered, on behalf of and in the name of the Company to execute appropriate
   retention agreements, pay appropriate retainers prior to and immediately upon the filing
   of the Bankruptcy Case, and to cause to be filed an appropriate application for authority
   to retain the services of QE; and

           FURTHER RESOLVED, that the investment bank of Perella Weinberg Partners
   LP (“Perella”) be, and hereby is, engaged to provide investment banking and other
   related services to the Company in the Bankruptcy Case; and in connection therewith, the
   Designated Persons be and each of them, acting alone or in any combination, hereby is,
   authorized, directed and empowered, on behalf of and in the name of the Company to
   execute appropriate retention agreements, pay appropriate retainers prior to and
   immediately upon the filing of the Bankruptcy Case, and to cause to be filed an
   appropriate application for authority to retain the services of Perella; and

           FURTHER RESOLVED, that the investment bank of Morgan Stanley & Co. LLC
   (“Morgan Stanley”) be, and hereby is, engaged to provide investment banking and other
   related services to the Company in the Bankruptcy Case; and in connection therewith, the
   Designated Persons be and each of them, acting alone or in any combination, hereby is,
   authorized, directed and empowered, on behalf of and in the name of the Company to
   execute appropriate retention agreements, pay appropriate retainers prior to and
   immediately upon the filing of the Bankruptcy Case, and to cause to be filed an
   appropriate application for authority to retain the services of Morgan Stanley; and

           FURTHER RESOLVED, that the firm of AlixPartners LLP (“AlixPartners”) be,
   and hereby is, engaged to provide restructuring advice and other related services to the
   Company in the Bankruptcy Case; and in connection therewith, the Designated Persons
   be and each of them, acting alone or in any combination, hereby is, authorized, directed
   and empowered, on behalf of and in the name of the Company, to execute appropriate
   retention agreements, pay appropriate retainers prior to and immediately upon the filing
   of the Bankruptcy Case, and to cause to be filed an appropriate application for authority
   to retain the services of AlixPartners; and

           FURTHER RESOLVED, that the firm of Kurtzman Carson Consultants LLC
   (“KCC”) be, and hereby is, engaged to act as notice, claims and balloting agent and to
   provide other related services to the Company in the Bankruptcy Case; and in connection
   therewith, the Designated Persons be and each of them, acting alone or in any
   combination, hereby is, authorized, directed and empowered, on behalf of and in the
   name of the Company, to execute appropriate retention agreements, pay appropriate
   retainers prior to and immediately upon the filing of the Bankruptcy Case, and to cause to
   be filed an appropriate application for authority to retain the services of KCC; and

          FURTHER RESOLVED, that, any Designated Person, acting alone or in any
   combination, be, and hereby is, authorized to cause the Company to employ other special
   counsel, financial advisors, investment bankers, accountants, restructuring advisors,



   LONDON:640602.2
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49          Main Document
                                         Pg 11 of 23
                                                                                            4


   notice, balloting and claims agents and other professionals as appropriate in connection
   with the Bankruptcy Case and all related matters.

   DIP Financing

          WHEREAS, the Sole Member, in contemplation of the Bankruptcy Case, is
   considering entering into the Guarantee Agreement (defined below) and pledging certain
   assets as collateral in connection with a Debtor-In-Possession Credit Agreement (the
   “Credit Agreement”), by and among Garrett Motion Inc., as borrower (in such capacity,
   the “Borrower”), Citibank, N.A. as administrative agent (in such capacity, the
   “Administrative Agent”) and the lenders party thereto from time to time (collectively, the
   “Lenders”), with BRH LLC; Calvari Limited; Friction Materials LLC; Garrett ASASCO
   Inc.; Garrett Borrowing LLC; Garrett Holding Company Sàrl; Garrett LX I S.à.r.l.;
   Garrett LX II S.à.r.l.; Garrett LX III S.à.r.l.; Garrett Motion Automotive Research
   Mexico S. de R.L. de C.V.; Garrett Motion Australia Pty Limited; Garrett Motion
   Holdings Inc.; Garrett Motion International Services S.R.L.; Garrett Motion Ireland A
   Limited; Garrett Motion Ireland B Limited; Garrett Motion Ireland C Limited; Garrett
   Motion Ireland Limited; Garrett Motion Italia S.r.l.; Garrett Motion Japan Inc.; Garrett
   Motion LLC; Garrett Motion México, Sociedad Anónima de Capital Variable; Garrett
   Motion Romania S.R.L.; Garrett Motion Sàrl; Garrett Motion Slovakia s.r.o.; Garrett
   Motion Switzerland Holdings Sàrl; Garrett Motion UK A Limited; Garrett Motion UK B
   Limited; Garrett Motion UK C Limited; Garrett Motion UK D Limited; Garrett Motion
   UK Limited; Garrett Transportation I Inc.; Garrett Transportation Systems Ltd; Garrett
   Transportation Systems UK II Ltd; Garrett TS Ltd and Garrett Turbo Ltd (collectively,
   the “Subsidiary Guarantors”), acting as guarantors thereto pursuant to a Guarantee
   Agreement (the “Guarantee Agreement”), by and among the Subsidiary Guarantors, the
   Borrower and the Administrative Agent; and

           WHEREAS, pursuant to the Credit Agreement, the lenders party thereto would
   extend a $250,000,000 credit facility (the “Credit Facility”) to the Borrower, the proceeds
   of which would be used to pay fees and expenses in connection with the Bankruptcy Case
   and the other transactions contemplated by the Credit Agreement and the documents
   related thereto and to fund working capital and provide for general corporate purposes of
   the Borrower and the Subsidiary Guarantors (including the Company); and

          WHEREAS, the Credit Facility would be secured by a security interest in
   substantially all of the assets, subject to certain exceptions, of the Borrower and the
   Subsidiary Guarantors (including the Company), and it is a requirement under the Credit
   Agreement and other Loan Documents (defined below) that (a) the Subsidiary Guarantors
   guarantee the obligations of the Borrower under the Credit Agreement and (b) the
   Borrower and the Subsidiary Guarantors (including the Company) each pledge
   substantially all of its assets, subject to certain exceptions, to secure its obligations
   thereunder on the terms and conditions set forth in the Loan Documents; and

          WHEREAS, the Sole Member determined that the Company will derive
   substantial direct and indirect benefits from the extension of credit under the Credit
   Agreement; and


   LONDON:640602.2
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49                Main Document
                                         Pg 12 of 23
                                                                                                   5


           WHEREAS, in the judgment of the Sole Member, it is desirable and in the best
   interests of the Company, its stockholders, its creditors, its stakeholders and other
   interested parties that (a) the Company enter into the Guarantee Agreement and exercise
   all rights and perform all obligations provided for thereunder and (b) the Company enter
   into any and all documents, agreements (including security agreements), notes,
   instruments, certificates and notices in connection with the Credit Agreement and the
   Guarantee Agreement as are advisable or required in accordance with the Credit
   Agreement and the Guarantee Agreement (collectively with the Credit Agreement and
   the Guarantee Agreement, the “Loan Documents”) and exercise the rights and perform
   the obligations as shall be set forth therein;

           NOW, THEREFORE, BE IT RESOLVED, that having considered all relevant
   facts and circumstances, it is desirable and in the best interests of the Company, its
   stockholders, its creditors, its stakeholders and other interested parties, and necessary to
   carry out the business and affairs of the Company, for the Company to enter into the
   Guarantee Agreement and the other Loan Documents (as applicable), perform all
   obligations under the Guarantee Agreement and the other Loan Documents and grant a
   security interest in substantially all of its assets, subject to certain exceptions, to secure its
   obligations under the Guarantee Agreement; and

           FURTHER RESOLVED, that the guarantee of indebtedness to be evidenced by
   the Credit Agreement and the other Loan Documents be, and hereby is, authorized and
   approved in all respects, and that the officers of the Company are hereby authorized and
   directed to use the proceeds from the Credit Facility in the manner contemplated by and
   described in the Loan Documents and as they may otherwise determine to be appropriate;
   and

           FURTHER RESOLVED, that, as collateral security for its obligations arising
   under, out of or in connection with the Guarantee Agreement and the other Loan
   Documents, the Company be, and hereby is, authorized to (i) grant to the Administrative
   Agent for the ratable benefit of the Lenders a security interest in its assets, subject to
   certain exceptions, whether now owned or existing or hereafter acquired pursuant to the
   terms and conditions set forth in the Credit Agreement and the other Loan Documents,
   and (ii) execute and deliver to the Administrative Agent any UCC financing statements,
   instruments and other documents required or desirable in relation to the transactions
   contemplated by the Credit Agreement, the other Loan Documents and any other related
   document; and

           FURTHER RESOLVED, that the Guarantee Agreement and the other Loan
   Documents to be executed and delivered by the Company are in all respects hereby
   approved, and the Designated Persons be and each of them, acting alone or in any
   combination, hereby is, authorized, directed and empowered, on behalf of and in the
   name of each of the Company to execute, deliver and perform the Loan Documents to
   which the Company is a party containing such terms as approved by the Designated
   Person executing the same, with such approvals to be conclusively evidenced by the
   execution thereof by the Designated Person, and to perform all of the agreements and
   obligations of the Company under the Loan Documents and to consummate the


   LONDON:640602.2
20-12213-mew         Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49          Main Document
                                         Pg 13 of 23
                                                                                            6


   transactions contemplated thereby, and that such Designated Persons of the Company be,
   and each of them individually hereby is, authorized to execute, deliver and perform such
   other agreements, documents, instruments, notes, certificates and notices, and to take
   such other actions as the Designated Person of the Company executing the same shall
   deem necessary or appropriate in connection with the Credit Agreement and the other
   Loan Documents including the granting of liens on real or personal property.

   General Authorizations

           RESOLVED, that in addition to the specific authorizations heretofore conferred
   upon the Designated Persons, and in addition to the existing signatories of the Company,
   any of the Designated Persons, acting alone or in any combination, be, and hereby is,
   authorized, directed and empowered, in the name and on behalf of the Company, to do or
   cause to be done all such further acts and things, including the payment of all fees,
   expenses, appropriate retainers and other amounts payable by the Company with respect
   to the foregoing, and to execute, file (or cause to be filed) and deliver all such other
   instruments, certificates, agreements and documents as he or she may consider necessary
   or appropriate to enable the Company to carry out the intent and to accomplish the
   purposes of the foregoing resolutions and perform the obligations of the Company under
   the Bankruptcy Code and the Loan Documents; and

           FURTHER RESOLVED, that the Designated Persons be, and each of them acting
   alone is, hereby authorized, directed and empowered from time to time in the name and
   on behalf of the Company, to adopt resolutions and otherwise exercise the rights and
   powers of the Company as such Designated Person may deem necessary, appropriate or
   desirable; and that thereupon such resolutions shall be deemed adopted as and for the
   resolutions of each such subsidiary of the Company; and

          FURTHER RESOLVED, that all actions heretofore taken by any Designated
   Person of the Company in connection with the foregoing resolutions, the Petition, the
   Credit Facility and related matters be, and they hereby are, confirmed, ratified and
   approved in all respects; and

          FURTHER RESOLVED, that the Sole Member hereby waives any notice,
   procedural or other formalities requirements which may be required in order to hold a
   meeting of the Company.

   Approval Subject to Entry into Stock and Asset Purchase Agreement

           RESOLVED, that the approvals and authorizations set forth in the foregoing
   resolutions shall in all cases be subject to the entry by the Company’s affiliates, Garrett
   Motion Inc., Garrett Motion Holdings Inc. and Garrett ASASCO Inc. into a definitive
   Stock and Asset Purchase Agreement providing for the sale of substantially all of their
   assets.

                                   [Signature Page Follows]




   LONDON:640602.2
.. .
   20-12213-mew   Doc 1   Filed 09/20/20 Entered 09/20/20 19:31:49       Main Document
                                      Pg 14 of 23




       IN WITNESS WHEREOF, the undersigned sole member of the Company has signed this
       written consent as of the date set forth above.




                   [Signature Page to Consent ofthe Sole Member ofBRH LLC]
          20-12213-mew                  Doc 1     Filed 09/20/20 Entered 09/20/20 19:31:49                              Main Document
                                                              Pg 15 of 23
 Fill in this information to identify the case and this filing:


              BRH LLC
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             NY
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


         ✔
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         ✔                                               Corporate Ownership Statement
               Other document that requires adeclaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    09/20/2020
        Executed on ______________                         8 /s/ Sean Deason
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Sean Deason
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Signatory
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
        20-12213-mew                    Doc 1            Filed 09/20/20 Entered 09/20/20 19:31:49                                              Main Document
                                                                     Pg 16 of 23
Consolidated List of 30 Largest Unsecured Creditors (Excluding Insiders)
Pursuant to Local Rule 1007-2(a)(4), to the best of the Debtors' knowledge and belief, the following table sets forth the information of each
of the holders of the Debtors' 30 largest unsecured claims on a consolidated basis, excluding claims of insiders.


   #        Name of creditor and complete mailing           Name, telephone number, and email         Nature of the claim (e.g., trade   Indicate if claim is   Amount of
                address, including zip code                    address of creditor contact           debts, bank loans, professional        contingent,       unsecured claim
                                                                                                        services, and government          unliquidated, or as of the Petition
                                                                                                                contracts)                    disputed             Date


   1     Honeywell                                                    Anne T Madden                              Litigation                 Contingent          Undetermined
        300 South Tryon Street                                       +1 973 727 5996
        Charlotte NC 28202                                     anne.madden@honeywell.com
        USA




   2     Tennessee Department of Environment and                    David W. Salyers, P.E.                Environmental Liability           Contingent          Undetermined
        Conservation                                                   (615) 532 0109
        312 Rosa L Parks Ave, Tennessee Tower, 2nd        https://www.tn.gov/environment/ask-tdec-
        Floor                                                              form.html
        Nashville TN 37243
        USA

   3     Comune di Atessa (Chieti)                                 Ing. Maurizio Calabrese                Environmental Liability           Contingent          Undetermined
        Largo Municipio, 1                                              0872-850421
        Atessa, Chieti 66041                              maurizio.calabrese@comunediatessa.it
        Italy




   4     Deutsche Bank Luxembourg S.A                                  Adam Wilson                            Financial Debt                    No          $      422,100,000
        (as Agent on the 2026 Senior Notes)                         +44 20 754-70359
        Winchester House, 1 Great Winchester St                    adam.wilson@db.com
        London State EC2N 2DB
        United Kingdom


   5     Mei Ta Industrial                                             Michael Gao                                Trade                         No          $       24,428,518
        31, Xingpang Rd.,,Kueishan Dist.,                           +86 13920059446
        Taoyuan City 33370                                         michaelgao@nws.cn
        Taiwan




   6     WUXI YELONG PRECISION MACHINERY CO                                 Jeff Bai                              Trade                         No          $       17,780,416
        Luoshe Supporting Area, Huishan Economic                      +86 13921507960
        Development Zone                                         jeff.bai@wuxiyelong.com
        Wuxi JIANGSU 214187
        China Peoples Rep


   7     Kehua                                                            Felix Chen                              Trade                         No          $       17,682,504
        No.63, Yongkang Rd., Yuqiao Village, Zhuze                    +86 13861209119
        Town                                                     felix.chen@khmm.com.cn
        Liyang JIANGSU 213354
        China Peoples Rep


   8     UniCredit                                                     Claudia Kapinos                   Supply Chain Financing                 No          $       16,162,417
        8-10, rue Jean Monnet                                       +49 160/90109523
         L-2180                                                claudia.kapinos@unicredit.de
        Luxembourg




   9    WUXI LIHU                                                     Kunming Huang                               Trade                         No          $       14,307,761
        No. 2, Tianzhu Road, Hudi Town, Binhu District              +86 13585093721
        Wuxi JIANGSU 214124                                      huangkm@chinalihu.com
        China Peoples Rep




   10    Hella                                                           Peter Klüner                             Trade                         No          $        9,614,930
        Rixbecker Str. 75                                           +49 172 238 4356
        Lippstadt NORDRHEIN-WESTFALEN 59557                      peter.kluener@hella.com
        Germany




   11   WUXI BEST PRECISION MACHINERY CO                                   Winni Pu                               Trade                         No          $        6,632,855
        No.18, Hehuan West Road, Hudai Town, Binhu                   +86 189 2152 3333
        District                                                 tianfeng.pu@wuxibest.com
        Wuxi JIANGSU 214161
        China Peoples Rep




Note: EUR/USD rate on 2026 notes and UniCredit facility: 1.00/1.18                    1 of 3
        20-12213-mew                    Doc 1          Filed 09/20/20 Entered 09/20/20 19:31:49                                        Main Document
                                                                   Pg 17 of 23




   #        Name of creditor and complete mailing        Name, telephone number, and email    Nature of the claim (e.g., trade   Indicate if claim is   Amount of
                address, including zip code                 address of creditor contact      debts, bank loans, professional        contingent,       unsecured claim
                                                                                                services, and government          unliquidated, or as of the Petition
                                                                                                        contracts)                    disputed             Date


   12    CASTEC                                                      H.S.Yoon                             Trade                         No          $      6,470,162
        24 Hakjang-ro 63beon-gil, Sasang-gu                     +82 10 5298 5410
        Busan 47026                                            hsyoon@castec.co.kr
        Korea, Republic of




   13    Magneti Marelli                                         Giuseppe Bisceglie                       Trade                         No          $      5,610,322
        via del Timavo 33                                        +39 3316794104
        BOLOGNA BOLOGNA 40131                             giuseppe.bisceglie@marelli.com
        Italy




   14   Cogeme                                                     Nicola Vendittelli                     Trade                         No          $      5,432,090
        Calea Campulungului Nr 76b                               +39 346 85 24 521
        Micesti 117465                                     nicola.vendittelli@cogemeset.eu
        Romania




   15    MITSUBISHI ELECTRIC                                         Albin Jayat                          Trade                         No          $      5,377,530
        25 BOULEVARD DES BOUVETS                                 +33 1 55 68 55 68
        NANTERRE Ile-de-France 92000                         Albin.Jayat@fra.mee.com
        France




   16   Wescast                                                     Sean Zheng                            Trade                         No          $      5,170,808
        Szent Borbala u. 16.                                    +86 18908087287 /
        Oroszlany 2840                                             18930301657
        Hungary                                          zhengxiang@bohonggroup.com.cn




   17    Faist                                                   Marcello Pennicchi                       Trade                         No          $      4,558,082
        VIA DELL'INDUSTRIA 2                                     +39 3484117493
        MONTONE PERUGIA 6014                                 pennicchi@faistcomp.com
        Italy




   18   Shanghai LiangJi                                            Cynthia Chen                          Trade                         No          $      3,881,636
        No.568, Dongzhou Road, Dongjing Town,                    +86 13817782079
        Songjiang District                                       cy@liangji.com.cn
        Shanghai SHANGHAI 201619
        China Peoples Rep


   19    Streit                                                       Roland Streit                       Trade                         No          $      3,663,151
        21 AVENUE GASTON RENAUD                                   +33 3 81 90 66 70
        SANTOCHE DOUBS 25340                                 r.streit@groupe-streit.com
        France




   20   Pierburg                                                 Karsten Sonnenschein                     Trade                         No          $      3,137,310
        Alfred-Pierburg-Str. 1                                     +49 1737340623
        Neuss NORDRHEIN-WESTFALEN 41460                  karsten.sonnenschein@de.kspg.com
        Germany




   21   Wuxi Xinan Aluminum Technology Co.,                        Gu Dengfeng                            Trade                         No          $      2,999,158
        Rengang Village, Xuelang St., Binhu District           +86 137 7104 0622
        Wuxi JIANGSU 214128                                  Gu.dengfeng@Xn-casting
        China Peoples Rep




   22   COMPA SA                                                     Ioan Deac                            Trade                         No          $      2,908,118
        STR. HENRI COANDA NR 8                                   +40 269 237 878
        Sibiu 550003                                           ioan.deac@compa.ro
        Romania




Note: EUR/USD rate on 2026 notes and UniCredit facility: 1.00/1.18                2 of 3
        20-12213-mew                   Doc 1        Filed 09/20/20 Entered 09/20/20 19:31:49                                             Main Document
                                                                Pg 18 of 23




   #        Name of creditor and complete mailing       Name, telephone number, and email       Nature of the claim (e.g., trade   Indicate if claim is   Amount of
                address, including zip code                address of creditor contact         debts, bank loans, professional        contingent,       unsecured claim
                                                                                                  services, and government          unliquidated, or as of the Petition
                                                                                                          contracts)                    disputed             Date


   23    Aikoku Alpha Corp                                       Masaki Nakashima                           Trade                         No          $      2,728,148
        4-1, HONGOJUICHI, SOBUECHOMORIKAMI                       +81 587 97 8212
        INAZAWA AICHI 495-0011                               m-nakashima@aikoku.com
        Japan




   24   Booster Precision Components                                Paul Santarelli                         Trade                         No          $      2,684,954
        Hloza 2520                                               +33 6 24 84 77 11
        Belusa 1861                                    Paul.Santarelli@booster-precision.com
        Slovakia




   25    Jiangyin Machine Building Inc                             Shawn Chen                               Trade                         No          $      2,507,323
        8 Yuexiang Road, Yuecheng Town                          +86 13915243695
        Jiangyin JIANGSU 214404                                shawn@jymw.com.cn
        China Peoples Rep




   26   CRRC                                                        William Sun                             Trade                         No          $      2,443,987
        No. 258, Wuyi Road, Qishuyan Economic                   +86 519 8980 8705
        Development Zone                                     sunqing@csrqsyri.com.cn
        Changzhou JIANGSU 213011
        China Peoples Rep


   27   SICTA                                                       André d'Alès                            Trade                         No          $      2,354,638
        RUE DE LA GOUTTE D AVIN                                  +33 3 84 58 45 09
        Auxelles-Bas 90200                                        aaaaa@citele.fr
        France




   28   CRRC Changzhou Auto Parts Co.,Ltd.                          William Sun                             Trade                         No          $      2,311,621
        No. 258, Wuyi Road, Qishuyan Economic                   +86 519 8980 8705
        Development Zone                                     sunqing@csrqsyri.com.cn
        Changzhou JIANGSU 213011
        China Peoples Rep


   29   ENKEI ALUMINIUM PRODUCTS                                       Kitty Wang                           Trade                         No          $      2,144,269
        No.118 YuanQing Rd                                       +86 138 1293 9175
        Kunshan JIANGSU 215300                                 kitty.wang@enkei.com
        China Peoples Rep




   30   Schaeffler                                                Stephan Hellmann                          Trade                         No          $      2,044,122
        200 Park Ave                                             +49 9132 82 7865
        Danbury CONNECTICUT 6813                             hellmsep@schaeffler.com
        USA




Note: EUR/USD rate on 2026 notes and UniCredit facility: 1.00/1.18               3 of 3
20-12213-mew           Doc 1      Filed 09/20/20 Entered 09/20/20 19:31:49                       Main Document
                                              Pg 19 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                             x
                                             :                              Chapter 11
In re
                                             :
                                             :                              Case No. _____ (__)
GARRETT MOTION INC., et al.,1                :
                                             :                              Joint Administration Pending
                              Debtors.       :
                                             :
____________________________________________ x
                         CORPORATE OWNERSHIP STATEMENT AND
                           LIST OF EQUITY SECURITY HOLDERS2

                 Pursuant to rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of

Bankruptcy Procedure, Garrett Motion Inc. on behalf of itself and certain of its affiliates as

debtors and debtors-in-possession (collectively, the “Debtors”), respectfully represent:

    1. 10.7% of Garrett Motion Inc. is owned by Blackrock, Inc., 55 East 52nd Street, New

         York, NY 10005.

    2. 100% of Garrett Motion Holdings Inc. is owned by Garrett Motion Inc., 16 La Pièce,

         Rolle, 1180, Switzerland.

    3. 100% of Garrett Motion Holdings II Inc. is owned by Garrett Motion Holdings Inc.,

         47548 Halyard Drive, Plymouth, MI 48170.



1
    The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
    debtor entities in these Chapter 11 Cases, for which the Debtors have requested joint administration, a complete
    list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
    agent at http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16,
    Rolle, Switzerland.
2
    This list reflects holders of ten percent or more of Garrett Motion Inc.’s common stock. This list serves as the
    disclosure required to be made by the Debtors pursuant to rule 1007 of the Federal Rules of Bankruptcy
    Procedure. Pursuant to the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration Of Chapter
    11 Cases and (II) Waiving Requirements Of Section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rules
    1005 and 2002(n) filed contemporaneously herewith, the Debtors are requesting a waiver of the requirement
    under rule 1007 to file a list of all of Garrett Motion Inc.’s equity security holders.



SC1:5287611.2
20-12213-mew        Doc 1    Filed 09/20/20 Entered 09/20/20 19:31:49            Main Document
                                         Pg 20 of 23



    4. 100% of Garrett Transportation I Inc. is owned by Garrett Motion Holdings Inc., 47548

         Halyard Drive, Plymouth, MI 48170.

    5. 100% of BRH LLC is owned by Garrett Transportation I Inc., 47548 Halyard Drive,

         Plymouth, MI 48170.

    6. 100% of Friction Materials LLC is owned by Garrett Transportation I Inc., 47548

         Halyard Drive, Plymouth, MI 48170.

    7. 98.80478088% of Garrett Motion International Services S.R.L. is owned by Garrett

         Transportation I Inc., 47548 Halyard Drive, Plymouth, MI 48170 and 1.19521912% of

         Garrett Motion International Services S.R.L. is owned by Friction Materials LLC, 234 E.

         Maple Drive, Troy, MI, 48083.

    8. 100% of Garrett ASASCO Inc. is owned by Garrett Motion Holdings Inc., 47548 Halyard

         Drive, Plymouth, MI 48170.

    9. 100% Garrett LX I S.à r.l. is owned by Garrett ASASCO Inc., 47548 Halyard Drive,

         Plymouth, MI 48170.

    10. 100% of Garrett LX II S.à r.l. is owned by Garrett LX I S.à r.l., 19 Rue de Bitbourg,

         Luxembourg, L-1273, Luxembourg.

    11. 100% of Garrett LX III S.à r.l. is owned by Garrett LX II S.à r.l., 19 Rue de Bitbourg,

         Luxembourg, L-1273, Luxembourg.

    12. 100% Garrett Borrowing LLC is owned by Garrett LX III S.à r.l., 19 Rue de Bitbourg,

         Luxembourg, L-1273, Luxembourg.

    13. 100% of Garrett TS Ltd is owned by Garrett LX III S.à r.l., 19 Rue de Bitbourg,

         Luxembourg, L-1273, Luxembourg.




SC1:5287611.2
20-12213-mew         Doc 1    Filed 09/20/20 Entered 09/20/20 19:31:49          Main Document
                                          Pg 21 of 23



    14. 99.978602% of Garrett Motion Slovakia s.r.o. is owned by Garrett TS Ltd, Countess

         Avenue, Stanley Green Retail Park Unit E7, Cheadle, SK8 6QS, United Kingdom and

         0.021398% of Garrett Motion Slovakia s.r.o. is owned by Garrett Transportation I Inc.,

         47548 Halyard Drive, Plymouth, MI 48170.

    15. 100% of Garrett Motion Switzerland Holdings Sàrl is owned by Garrett TS Ltd, Countess

         Avenue, Stanley Green Retail Park Unit E7, Cheadle, SK8 6QS, United Kingdom.

    16. 100% of Garrett Motion Sàrl is owned by Garrett Motion Switzerland Holdings Sàrl, Rue

         du Pommier 7, Neuchâtel, 2000, Switzerland.

    17. 100% of Garrett Holding Company Sàrl is owned by Garrett Motion Sàrl, 16 La Pièce,

         Rolle, 1180, Switzerland.

    18. 100% of Garrett Motion Australia Pty Limited is owned by Garrett Motion Sàrl, 16 La

         Pièce, Rolle, 1180, Switzerland.

    19. 99.96666667% of Garret Motion Automotive Research Mexico S. de R.L. de C.V. is

         owned by Garrett Motion Sàrl, 16 La Pièce, Rolle, 1180, Switzerland and 0.03333333%

         of Garret Motion Automotive Research Mexico S. de R.L. de C.V. is owned by Garrett

         Transportation Systems Ltd, Countess Avenue, Stanley Green Retail Park Unit E7,

         Cheadle, SK8 6QS, United Kingdom.

    20. 100% of Garrett Motion Ireland A Limited is owned by Garrett Motion Sàrl, 16 La Pièce,

         Rolle, 1180, Switzerland.

    21. 100% of Garrett Motion Ireland Limited is owned by Garrett Motion Ireland A Limited,

         Unit 411, Western Industrial Estate, IDA Industrial Park, Cork Road, Waterford X91

         H586, Ireland.




SC1:5287611.2
20-12213-mew        Doc 1     Filed 09/20/20 Entered 09/20/20 19:31:49          Main Document
                                          Pg 22 of 23



    22. 100% of Calvari Limited is owned by Garrett Motion Ireland A Limited, Unit 411,

         Western Industrial Estate, IDA Industrial Park, Cork Road, Waterford X91 H586,

         Ireland.

    23. 100% of Garrett Motion Ireland B Limited is owned by Calvari Limited, Unit 411,

         Western Industrial Estate, IDA Industrial Park, Cork Road, Waterford X91 H586,

         Ireland.

    24. 100% of Garrett Motion Ireland C Limited is owned by Garrett Motion Ireland B

         Limited, Unit 411, Western Industrial Estate, IDA Industrial Park, Cork Road, Waterford

         X91 H586, Ireland.

    25. 100% Garrett Motion Italia S.r.l. is owned by Garrett Motion Sàrl, 16 La Pièce, Rolle,

         1180, Switzerland.

    26. 100% of Garrett Motion LLC is owned by Garrett Motion Sàrl, 16 La Pièce, Rolle, 1180,

         Switzerland.

    27. 99.99998124% of Garrett Motion México, Sociedad Anónima de Capital Variable is

         owned by Garrett Motion Sàrl, 16 La Pièce, Rolle, 1180, Switzerland and 0.00001876%

         of Garrett Motion México, Sociedad Anónima de Capital Variable is owned by Garrett

         Transportation Systems Ltd, Countess Avenue, Stanley Green Retail Park Unit E7,

         Cheadle, SK8 6QS, United Kingdom.

    28. 99.9980217% of Garrett Motion Romania S.R.L. is owned by Garrett Motion Sàrl, 16 La

         Pièce, Rolle, 1180, Switzerland and 0.00001876% of Garrett Motion Romania S.R.L. is

         owned by Garrett Transportation I Inc., 47548 Halyard Drive, Plymouth, MI 48170.

    29. 100% of Garrett Motion UK B Limited is owned by Garrett Motion Sàrl, 16 La Pièce,

         Rolle, 1180, Switzerland.




SC1:5287611.2
20-12213-mew         Doc 1    Filed 09/20/20 Entered 09/20/20 19:31:49        Main Document
                                          Pg 23 of 23



    30. 100% of Garrett Motion UK C Limited is owned by Garrett Motion Sàrl, 16 La Pièce,

         Rolle, 1180, Switzerland.

    31. 100% of Garrett Motion UK A Limited is owned by Garrett Motion UK C Limited,

         Countess Avenue, Stanley Green Retail Park Unit E7, Cheadle, SK8 6QS, United

         Kingdom.

    32. 100% of Garrett Motion UK D Limited is owned by Garrett Motion Sàrl, 16 La Pièce,

         Rolle, 1180, Switzerland.

    33. 100% of Garrett Motion UK Limited is owned by Garrett Motion UK D Limited,

         Countess Avenue, Stanley Green Retail Park Unit E7, Cheadle, SK8 6QS, United

         Kingdom.

    34. 100% of Garrett Transportation Systems Ltd is owned by Garrett Motion Sàrl, 16 La

         Pièce, Rolle, 1180, Switzerland.

    35. 100% of Garrett Motion Japan Inc. is owned by Garrett Transportation Systems Ltd,

         Countess Avenue, Stanley Green Retail Park Unit E7, Cheadle, SK8 6QS, United

         Kingdom.

    36. 100% of Garrett Transportation Systems UK II Ltd is owned by Garrett Motion Sàrl, 16

         La Pièce, Rolle, 1180, Switzerland.

    37. 100% of Garrett Turbo Ltd is owned by Garrett Motion Sàrl, 16 La Pièce, Rolle, 1180,

         Switzerland.




SC1:5287611.2
